149 F.3d 1187
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Kevin Lamont EVANS, Appellant,v.James WASHINGTON; J.D. Kaver; JoAnn Mertens, Appellees.
No. 97-2773.
United States Court of Appeals, Eighth Circuit.
Submitted Feb. 3, 1998.Filed May 27, 1998.

Appeal from the United States District Court for the Western District of Missouri.
Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Kevin Lamont Evans, a Missouri inmate, appeals from the final judgment entered in the District Court1 for the Western District of Missouri granting summary judgment to defendant prison officials in his 42 U.S.C. § 1983 action.  After a careful review of the record and the parties' submissions on appeal, we affirm the judgment of the district court for the reasons stated in its order.  See 8th Cir.  R. 47B.



1
 The Honorable William A. Knox, United States Magistrate Judge for the Western District of Missouri, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. § 636(c)